                     Case 1:17-cr-00548-PAC Document 214 Filed 12/12/19 Page 1 of 1
                                                                                         Southern District
Federal Defenders                                         52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                   Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                    Southern District of New York
David E. Patton                                                                         Jennifer L. Brown
Executive Director                                                                       Attorney-in-Charge

                                                      December 12, 2019

       BY ECF

       Hon. Paul A. Crotty
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                Re: United States v. Schulte, S2 17 Cr. 548 (PAC)

       Dear Judge Crotty:

             For the reasons set forth below, the defense respectfully requests that the
       Court postpone the CIPA § 6(c) hearing, currently scheduled for Monday afternoon,
       December 16, 2019, until after the Court holds the Curcio hearing, currently
       scheduled for Wednesday, December 18, 2019, and decides whether current counsel
       can remain on this case. It is our understanding that the government objects to
       postponing the CIPA § 6(c) hearing, but does not object to holding the Curcio
       hearing before the CIPA hearing commences, if that is possible.

              Given the many outstanding disputes over the admissibility of, and potential
       substitutions for, the classified information at issue, the CIPA § 6 hearing requires
       extensive preparation (all done in the SCIF), and is likely to be time-consuming,
       tedious, and document-intensive. The parties also intend to meet Monday morning,
       if possible, in an effort to resolve some of the outstanding CIPA disputes. All of this
       work may be for naught, however, if defense counsel is relieved on Wednesday.

               Because of the unresolved Curcio issue, we submit that the interests of
        judicial economy weigh in favor of postponing the CIPA § 6(c) hearing until after the
        Curcio issue is resolved.
                                                             Respectfully submitted,

                                                                       /s/
                                                               Edward S. Zas
                                                               Sabrina P. Shroff
